Crew III, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 2000, which denied the employer’s application for reconsideration of a prior decision ruling that claimant was entitled to receive unemployment insurance benefits.
The underlying facts are fully set forth in our prior decision in this matter, wherein we reversed the Unemployment Insurance Appeal Board’s decision affirming a February 1996 decision of an Administrative Law Judge (hereinafter ALJ), who determined that claimant was entitled to benefits (261 AD2d 665). In remitting this matter to the Board, we directed that the most recent of claimant’s three former employers, the Plaza Hotel, send an employee or representative to appear at an administrative hearing to testify as to the circumstances surrounding claimant’s termination. At the ensuing hearing, a representative of the Plaza Hotel indeed appeared and provided the minutes from the meeting at which claimant was terminated. Based upon the additional testimony and evidence *820provided at this hearing, the Board thereafter affirmed the ALJ’s February 1996 decision. Citifloral, Inc., one of claimant’s former employers, now appeals, contending that the Board did not comply with this Court’s prior decision.*
The record reflects that Citifloral failed to raise any of the objections now pressed on appeal at the underlying hearing. Specifically, Citifloral raised no objection to the Board’s apparent failure to issue a subpoena (see, Matter of Halper [Commissioner of Labor], 251 AD2d 875, 876), the appearance by the representative of the Plaza Hotel, the documentary evidence offered by such witness or the overall manner in which the hearing was conducted. In short, having expressed nothing more than a desire to “finish” this matter, Citifloral cannot now be heard to complain.
Mercure, J. P., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.

 As a prior employer, Citifloral was charged with a portion of the benefits initially awarded to claimant.